DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 8/30/2019. It is noted, however, that applicant has not filed a certified copy of the IN201911035098 application as required by 37 CFR 1.55.

Claim Status
Claims 1-20 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yao (CN214308548U) discloses a checking fixture for the rocker arm of an internal combustion engine. Spoor et al (US 9,822,673 B2) discloses a clamping fixture for the rocker arm of an internal combustion engine. Iijima et al. (US 2021/0258457 A1) discloses a camera system for measuring surfaces using wavelengths. Yao, Spoor, and Iijima are the closest prior art of record, however, they fail to anticipate or render obvious, “a rocker arm jig comprising a pivot peg and a valve peg; a cam jig comprising a cam arm; a cam pin mounted in the cam arm, the cam pin comprising a cam edge for .
Any comments considered necessary by applicant must be submitted no later      than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.P.L./Examiner, Art Unit 3747        

/JOSEPH J DALLO/Primary Examiner, Art Unit 3747